Exhibit 21 List of Subsidiaries Subsidiaries Immediate holding company Jurisdiction of Organization Names Under Which Subsidiary Does Business IGC – Mauritius (“IGC-M”) (1) IGC Mauritius Non-operating subsidiary IGC India Mining and Trading Private Limited (“IGC-IMT”) (2) IGC-M India IGC Mining and Trading, Limited IGC Logistic Private Limited (“IGC-LPL”) (2) IGC-M India IGC Logistics, Private Limited IGC Materials Private Limited (“IGC-MPL”) (2) IGC-M India IGC Materials, Private Limited H&F Ironman Limited (“HK Ironman”) (1) IGC Hong Kong Non-operating subsidiary Linxi H&F Economic and Trade Co. (“PRC Ironman”) (3) HK Ironman Peoples’ Republic of China Linxi H&F Economic and Trade Co. Techni Bharathi Limited (“TBL”) (4) IGC-M India Techni Bharathi Limited (1) Wholly-owned by India Globalization Capital, Inc. (2) Wholly-owned by India Globalization Capital, Mauritius, Limited. (3)95% owned by HK Ironman, which is India Globalization Capital, Inc.’s wholly-owned subsidiary. (4)77% owned by India Globalization Capital, Mauritius, Limited.
